give deference to the district court's factual findings regarding ineffective
                    assistance of counsel if they are supported by substantial evidence and not
                    clearly wrong but review the district court's application of the law to those
                    facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                    (2005).
                                At an evidentiary hearing on the petition, Sudberry claimed
                    that counsel told him there was a plea offer but never said what the offer
                    was. He also argued that he never received the offer in writing. Both trial
                    counsel testified that the plea offer was communicated to Sudberry, both
                    orally and in writing, and that Sudberry was adamant about refusing any
                    offer that was not a dismissal of all charges. A letter hand-delivered by
                    counsel to Sudberry, spelling out the terms of the plea offer, was admitted
                    into evidence. The district court found that Sudberry's testimony was not
                    credible and that the testimony of prior counsel was credible. Because the
                    district court's factual findings are supported by substantial evidence and
                    are not clearly wrong, we conclude that Sudberry has failed to
                    demonstrate deficiency and therefore he is not entitled to relief on this
                    claim. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                               J.
                    Pickering                                  Saitta




SUPREME COURT
        OF
     NEVADA                                               2
(D) I947A    are.
                cc:   Hon. Janet J. Berry, District Judge
                      Scott W. Edwards
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
          OF
      NEVADA                                         3